t c memo united_states tax_court james e anderson and cheryl j latos petitioners v commissioner of internal revenue respondent cheryl j latos petitioner v commissioner of internal revenue respondent docket nos filed date james e anderson and cheryl j latos pro sese frank w louis for respondent memorandum findings_of_fact and opinion goeke judge the issue in these cases involves the employment classification of a crew member of a fishing boat with fewer than members pursuant to sec_3121 1unless otherwise indicated all section references are to the internal_revenue_code respondent determined income_tax deficiencies and sec_6662 accuracy-related_penalties against james e anderson mr anderson and cheryl latos petitioner as follows year deficiency dollar_figure big_number big_number big_number the issues for decision are penalty sec_6662 -0- -0- dollar_figure big_number whether mr anderson was self-employed on a fishing boat under sec_3121 during and we hold that he was and whether petitioner is liable for sec_6662 accuracy- related penalties for and we hold that she is not the court granted respondent’s motion to dismiss for lack of prosecution as to mr anderson in docket no which involves and and granted respondent’s motion to dismiss for lack of jurisdiction as to mr anderson in docket no which involve sec_2001 and sec_2002 findings_of_fact petitioners resided in rhode island at the time they filed their petition in docket no petitioner resided in 2the petition in docket no does not contest respondent’s determination regarding unreported short-term_capital_gain of dollar_figure for the notices of deficiency allowed unclaimed child tax_credits for and other adjustments in the notices of deficiency are computational rhode island at the time she filed her petition in docket no mr anderson and petitioner were married during the years at issue and filed joint tax returns for those years from through mr anderson worked as a crew member or as the captain of the fishing boat elizabeth r when mr anderson worked on the boat it had crews of fewer than five people mr anderson received a portion of the proceeds from the sale of the boat’s catch as compensation_for his services for each voyage the proceeds from the boat’s catch on a voyage were divided as follows the boat’s expenses for fuel ice and lubricating oil were subtracted from the gross_proceeds from the sale of the catch to determine the net_proceeds from the voyage the crew members including the captain were allocated percent of the net_proceeds the crew members’ share the boat owner and the captain were allocated percent of the net_proceeds the boat share the crew members’ share was allocated among the crew members including the captain after subtracting the crew’s expenses for food payments to lumpers laborers employed to help unload the catch and other miscellaneous items in addition in before the proceeds were allocated between the crew members’ and the boat shares percent of the gross_proceeds from the sale of the catch was paid to three trade associations that performed lobbying services for the fishing industry when mr anderson worked as the captain of the elizabeth r he received a percentage of both the crew members’ share and the boat share during and mr anderson made and or oversaw repairs to the elizabeth r including rebuilding the engine and replacing the engine for which he received compensation of dollar_figure dollar_figure and dollar_figure respectively these repairs were made between voyages of the elizabeth r rowell fishing paid mr anderson for his repair services as follows date date date date date date date date date date date date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number before the years at issue the boat’s owner would perform the repairs following the boat owner’s death in date the boat’s ownership passed to his wife elizabeth rowell who owned the boat through rowell fishing industries inc rowell fishing after ms rowell’s husband’s death mr anderson offered to make and or oversee repairs to the elizabeth r and suggested an amount that he would accept as compensation because ms rowell determined that the amount mr anderson suggested was about half the hourly rate she would have to pay anyone else for the repairs she agreed that mr anderson would make the repairs during his conversation with ms rowell about the repairs mr anderson indicated that he would terminate his relationship with the elizabeth r and join the crew of another boat if not hired to perform the repairs mr anderson’s services with respect to the repairs were unrelated to his fishing activities as a crew member or the captain of the elizabeth r and he was not paid from the division of the catch proceeds mr anderson did not receive any other_payments for his fishing activities during the years at issue for each year at issue rowell fishing issued to mr anderson a form 1099-misc miscellaneous income reflecting fishing boat proceeds that mr anderson received for his work with respect to the elizabeth r as follows year income dollar_figure big_number big_number big_number the above amounts for and included the compensation that mr anderson received for the repair services he performed for the elizabeth r in addition to his portion of the crew members’ and the boat shares from his fishing voyages mr anderson and petitioner reported the amounts shown on the forms 1099-misc on their joint federal_income_tax returns for the years at issue as other income commercial fishing not reported on w-2 the returns did not report any self- employment_tax due for any year at issue opinion sec_1401 imposes a tax on the net_earnings from self- employment derived from any trade_or_business carried on by the taxpayer sec_1402 and b sec_1_1401-1 income_tax regs the term trade_or_business when used in reference to self-employment_income includes services of crew members of a fishing boat described in sec_3121 sec_1402 pursuant to sec_3121 crew members of a fishing boat with fewer than crew members are excepted from employment status and are classified as self-employed for purposes of the self-employment_contributions_act_of_1954 where the crew members receive a share of the boat’s catch or of the proceeds from the sale of the catch as compensation_for their fishing activities sec_3121 the amount of a crew member’s share must depend on the amount of the boat’s catch sec_3121 sec_3121 provides a limited exception for cash payments not dependent on the size of the catch that do not exceed dollar_figure per trip are contingent on a minimum catch and are paid solely for additional duties eg as mate 3mr anderson and petitioner’s tax returns for and report the amounts as dollar_figure and dollar_figure respectively engineer or cook for which additional cash_remuneration is traditional in the fishing industry sec_31 b - a ii employment_tax regs classifies a crew member as self-employed where the amount of the crew member’s share depends solely on the amount of the boat’s catch this court has previously held that the crew members’ share depends on the amount of the boat’s catch as required for self-employment status under sec_3121 where the fishing boat’s operating_expenses for a voyage are subtracted from the proceeds of the catch before the crew members’ share is determined 123_tc_219 137_fedappx_373 1st cir we held that the depends solely language of the regulation does not preclude the subtraction of operating_expenses when determining the crew members’ share id pincite anderson i involved the same taxpayers as the present case for tax_year we held that mr anderson was self-employed under sec_3121 for to the extent that petitioner asks the court to reconsider its holding in anderson i we find no error in our earlier holding petitioner contends that in anderson i the court misinterpreted a boat operator’s reporting requirements under sec_6050a with respect to amounts paid to crew members described in sec_3121 petitioner argues that sec_6050a precludes the subtraction of operating_expenses before determining the crew members’ share sec_6050a requires boat operators to submit to the secretary information returns with respect to compensation paid to crew members described in sec_3121 in anderson i the court interpreted sec_6050a as requiring boat operators to report each crew member’s percentage share of the catch only where the crew member receives a share of the actual catch anderson v commissioner supra pincite see sec_6050a conversely where the crew members receive a share of the proceeds from the sale of the catch the boat_operator must report only the amount of the proceeds that each crew member receives and not the crew members’ percentage allocation of the proceeds anderson v commissioner supra pincite petitioner argues that sec_6050a requires boat operators to report the applicable percentages for crew members who receive either a share of the catch or a share of the proceeds sec_6050a has no bearing on whether sec_3121 allows for the subtraction of operating_expenses from the sale proceeds before determining the crew members’ share see anderson v commissioner supra pincite accordingly there is no need to reexamine the reporting requirements of sec_6050a petitioner argues that mr anderson’s compensation_for the years at issue differed from the compensation in anderson i in two material ways mr anderson’s receipt of compensation_for repair services in and and the payment of percent of the gross_proceeds from the sale of the catch to trade associations in before determining the crew members’ share for mr anderson did not receive any compensation from rowell fishing in addition to his share of the proceeds from the catch which was determined in the same manner as his compensation in anderson i accordingly we hold under the doctrine_of issue preclusion that petitioner may not relitigate mr anderson’s self-employment classification for see 128_f3d_1267 8th cir a compensation_for repair services petitioner argues that mr anderson was not self-employed for and because he received additional compensation in excess of dollar_figure for repair services with respect to the elizabeth r petitioner argues that because of mr anderson’s receipt of this additional compensation none of his compensation from rowell fishing is self-employment_income including his share of the proceeds from the catch a crew member’s compensation does not depend solely on the amount of the boat’s catch if the crew member has an agreement with the boat owner that his remuneration is determined partially or fully by a factor not dependent on the size of the catch sec_31_3121_b_20_-1 employment_tax regs the regulation provides the following example of cash payments not dependent on the amount of the catch for example if a boat is operated under a remuneration arrangement eg a collective agreement which specifies that crew members in addition to receiving a share of the catch are entitled to an hourly wage for repairing nets regardless of whether this wage is actually paid then all the crew members covered by the arrangement are entitled to receive cash_remuneration other than a share of the catch and their services are not excepted from employment by sec_3121 id where a crew member is entitled to receive any compensation with respect to a voyage that does not depend on the size of the catch the crew member is treated as an employee with respect to the entire amount of compensation paid including the portion based on the amount of the catch for that voyage id see revrul_77_102 1977_1_cb_299 a crew member may be classified as self-employed under sec_3121 for one voyage and classified as an employee for another voyage on the same boat during the same taxable_year sec_31_3121_b_20_-1 employment_tax regs mr anderson received repair compensation over short periods of day to no more than months during the years at issue accordingly if petitioner’s argument that mr anderson received the repair compensation as an employee is correct it is likely that receipt of the repair compensation would not affect mr anderson’s self-employment status with respect to most of his fishing trips during the years at issue however there is no information in the record to associate the repair compensation with particular voyages petitioner does not argue that if we find mr anderson to be self-employed with regard to his voyages as a crew member he is nonetheless not liable for self- employment_tax on the additional repair remuneration because of a separate employment contract with the elizabeth r ’s owner respondent argues that sec_31_3121_b_20_-1 employment_tax regs does not apply to mr anderson’s compensation because rowell fishing did not have an agreement with mr anderson with respect to the repair services respondent asserts no agreement existed because mr anderson initiated his performance of the repairs and he did so voluntarily respondent also contends that mr anderson did not receive the compensation_for the repairs in his capacity as a crew member or as the captain of the elizabeth r and thus sec_3121 does not apply to the repair compensation rather respondent argues that the compensation mr anderson received for the repair services was self-employment_income under the common_law definition of employee versus independent_contractor the operating crew of a boat includes all persons on the boat including the captain who receive any form of remuneration in exchange for services rendered while on a boat engaged in catching fish sec_31_3121_b_20_-1 employment_tax regs the boat owner testified that the repair services were unrelated to mr anderson’s fishing activities as a crew member or as the captain of the elizabeth r petitioner did not produce any contrary evidence mr anderson’s activities repairing and maintaining the boat between voyages were not related to his activities as a crewman mr anderson was engaged in two separate self-employment activities as a crewman whose remuneration was based on the size of the catch and as a mechanic providing repair services to the boat’s owner we find the boat owner’s testimony that the repair services were unrelated to mr anderson’s fishing activities credible mr anderson is not party to an agreement contemplated in sec_31_3121_b_20_-1 employment_tax regs mr anderson provided repair services to the boat’s owner but these repair services were not part of one overall employment agreement sec_31_3121_b_20_-1 employment_tax regs covers agreements imposing maintenance requirements on the crew here the services performed were not obligations of the crew if mr anderson had not done the repair work at issue the boat’s owner would have hired an unrelated third party to do the work it was only because mr anderson offered to do the work and offered to do the work at a lower cost than a third party would have that the elizabeth r ’s owner selected him b payment to trade associations petitioner argues that mr anderson was not self-employed in because his pay did not depend solely on the size of the catch petitioner contends that mr anderson’s pay did not depend solely on the size of the catch because the payments to the trade associations in are not the type of expense that may be subtracted from gross_proceeds before determining the crew members’ share in anderson i the court addressed expenses for fuel ice and lubricating oil subtracted before determining the crew members’ and the boat share and expenses for lumpers food clothing unidentified miscellaneous items and unspecified supplies subtracted from the crew members’ share petitioner argues that a boat_operator cannot require crew members to pay a portion of the proceeds from the catch for lobbying_activities respondent equates the payments to the trade associations with the other operating_expenses of the boat eg fuel ice and lubricating oil subtracted from gross_proceeds from the sale of the catch respondent argues that anderson i controls the outcome for we agree with respondent this court’s holding in anderson i did not set out an exclusive list of expenses that may be subtracted from the gross sale proceeds yet still have compensation depend solely on the proceeds of the catch in that case mr anderson argued that subtraction of fuel ice and lubricating oil costs before division of the sale proceeds among the crew members meant that his remuneration did not depend solely on the size of the catch we rejected that argument and found that a crewman was self-employed even if operating_expenses were subtracted from the gross_proceeds before the net_proceeds were divided amongst the crew nothing in that opinion limited our holding to situations in which only costs of fuel ice or lubricating oil were subtracted before disbursement to the extent petitioner is arguing that mr anderson did not want to pay the lobbying fees and thus they should not be taken into account in determining whether he is liable for self-employment_tax this argument has no bearing on mr anderson’s classification as self-employed mr anderson’s remuneration depended solely on the size of the elizabeth r ’s catch in anderson i we held that the use of the word solely in the regulations was to preclude self- employment status for crew members who receive additional remuneration for services in the form of ‘any fee hourly wage minimum for services ’ or ‘other cash or property independent of the size of the catch’ anderson v commissioner t c pincite mr anderson’s remuneration for serving as a crew member on the elizabeth r depended solely on the size of the boat’s catch and he did not receive any additional remuneration in the form of fees hourly wages minimums for services or other cash or property independent of the size of the catch id pincite in conclusion mr anderson was self-employed in and and is liable for self-employment_tax respondent’s determinations are sustained c accuracy-related_penalty we next determine whether petitioner is liable for an accuracy-related_penalty sec_6662 and b provides that taxpayers will be liable for a penalty equal to percent of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 provides that a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_7491 provides that the commissioner bears the burden of production respecting an individual’s liability for the penalty as discussed above we have upheld respondent’s determinations of deficiencies in petitioner’s income_tax respondent has thus met his burden of production the sec_6662 penalty is inapplicable to the extent the taxpayer had reasonable_cause for the understatement and acted in good_faith sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the relevant facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 we find that petitioner had reasonable_cause and acted in good_faith in not reporting the self-employment_tax due petitioner was reasonable in believing that mr anderson was not self-employed in the light of his performing additional repair services for the elizabeth r ’s owner petitioner’s position that the repair compensation was related to fishing income gains additional plausibility from the fact that mr anderson had told ms rowell that he would join another boat crew if he were not chosen to perform the repairs petitioner’s position is further supported in regard to because in that year mr anderson was required to pay lobbying fees this additional subtraction was not considered by this court in anderson i further all of mr anderson’s compensation as a crewman and for repairs was reported to him and petitioner on a single form 1099-misc these factors show that it was reasonable for petitioner to believe that the and tax years were not governed by our opinion in anderson i we conclude that petitioner has demonstrated reasonable_cause for failing to report the self-employment_tax due and that she acted in good_faith accordingly petitioner is not liable for the accuracy-related_penalty for either year to reflect the foregoing decisions will be entered for respondent as to the deficiencies and for petitioner as to the accuracy- related penalties
